                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                                                       Minute Order
Hearing Information:
                                                                                                        0.00
                     Debtor:   MARGARITO VASQUEZ SANCHEZ
               Case Number:    18-01740-LA13         Chapter: 13
      Date / Time / Room:      WEDNESDAY, NOVEMBER 14, 2018 10:00 AM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       TESS BOBIS
          Reporter / ECR:      TRISH CALLIHAN

Matter:
              OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN AND CERTIFICATE OF SERVICE. FILED BY
              MICHELLE GHIDOTTI ON BEHALF OF DEUTSCHE BANK NATIONAL TRUST COMPANY



Appearances:

        APPEARANCES EXCUSED


Disposition:                                                                              1.00

        Tentative Ruling of the Court is affirmed. Appearance of Counsel is excused.




Page 1 of 1                                                                            11/14/2018 12:22:06PM
